            Case 1:18-cv-01040-SAG Document 38 Filed 04/24/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Northern Division

       PEERLESS INSURANCE CO.                        §
                                                     §
                       Plaintiff,                    §
                                                     §
       v.                                            §       Case No. 1:18-cv-1040 - SAG
                                                     §
       WEO CARPENTRY, LLC                            §
                                                     §
                       Defendant.                    §


                                     JOINT STATUS REPORT

       The Parties, by and through their undersigned counsel and pursuant to the scheduling order,

submit this Joint Status Report and state:


       A.     Status of Discovery:

       The Parties have conducted limited discovery up to this point. Deposition for Defendant’s

insurance agent was taken in October of 2019. The parties have agreed to limit discovery for the

time being in an effort to reduce litigation costs while exploring possible settlement negotiations.

Some scheduled depositions were cancelled due, in part, to coronavirus concerns. Stay-at-home

orders will complicate rescheduling of these depositions. Unlike many cases, Plaintiff will require

Defendant to produce certain tax records and income documents prior to conducting meaningful

settlement negotiations.

       B. Pending Motions

       There are no pending motions.
         Case 1:18-cv-01040-SAG Document 38 Filed 04/24/20 Page 2 of 4



       C. Dispositive Pretrial Motions

       No pending dispositive motions pending. However, the parties do reserve the right to file

dispositive motions in the future if this case cannot be resolved by the parties. As stated above,

the parties are contemplating near future settlement discussions.

       D. Anticipated Length of Trial

       The parties have elected to have the matter tried by jury. It is anticipated that this trial will

take two (2) days.

       E. Settlement Negotiations to Date

       The parties have not met for formal settlement negotiations. Due to the nature of the cause

of action against Defendant, WEO Carpentry, LLC., Plaintiff has requested that prior to engaging

in serious settlement negotiations, Defendant must first submit certain tax and income documents

not requested in discovery.

       F. Request to Refer Case to Settlement Conference

       At this time the parties are not requesting that the case be referred to a settlement

conference

       G. Parties Consent Pursuant to 28 U.S.C. §636(c)

       The parties have not consented to having a U.S. Magistrate Judge conduct all further

proceedings in this matter.

       H. Other Matters

       No other matters at this time.

Submitted this 24th day of April, 2020.
        Case 1:18-cv-01040-SAG Document 38 Filed 04/24/20 Page 3 of 4



       /s/ Michael Morris                        /s/ William H. Hyle, III
Michael Morris (Pro hac vice)             William H. Hyle, III (Bar No. 19936)
Morris & Morris, P.A.                     GORMAN & WILLIAMS
1677 D. Road                              36 South Charles Street, Suite 900
Loxahatchee, Florida 33470                Baltimore, Maryland 21201
T: (561) 903-0562                         T: (410) 528-0600
F: (561) 828-9351                         F: (410) 528-0602
Michael@Morris.law                        whyle@gw-law.com
Attorneys for Plaintiff                   Attorneys for Defendant
         Case 1:18-cv-01040-SAG Document 38 Filed 04/24/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of April 2020, I caused the foregoing Joint Status
Report to be served on counsel for Plaintiff via ECF:


       Michael Morris, Esquire
       Mary Morris, Esquire
       777 South Flagler Drive, Suite 800-
       West Tower
       West Palm Beach Fla., 33401
       Counsel for Plaintiffs
